The appellee brought the suit against appellant and Paul Butler for damages, alleging that he was not permitted to cultivate, as a tenant, certain land rented to him for the year 1916. The defendants answered by general denial. Trial was had before a jury, and on a special verdict a judgment was rendered against appellant for $500.
On a former appeal the judgment was reversed on an erroneous charge. 199 S.W. 1176. After a careful consideration of the evidence, we conclude that we are unable to sustain, in point of fact, the finding of the jury to the effect that a contract was actually entered into between the parties. In view of the result, we do not discuss the evidence.
The fourth assignment of error is sustained and the judgment is reversed and the cause remanded.
 *Page 1